FILED
                           NOT FOR PUBLICATION                              MAR 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHANSAMONE RADSPHONE,                            No. 05-75623

             Petitioner,                         Agency No. A070-457-310

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



CHANSAMONE RADSPHONE,                            No. 06-75074

             Petitioner,                         Agency No. A070-457-310

  v.

ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 12, 2010 **
                             San Francisco, California

Before: HALL, NOONAN and CALLAHAN, Circuit Judges.

      Chansamone Radsphone (“Radsphone”) petitions for review of the Board of

Immigration Appeal’s (“BIA”) decision denying her applications for asylum,

withholding of removal, protection under the Convention Against Torture (“CAT”)

and cancellation of removal. Radsphone also petitions for review of the BIA’s

subsequent order denying her motion to reconsider, reopen and remand. We deny

her petitions because none of Radsphone’s contentions are persuasive.1

      First, substantial evidence supports the Immigration Judge’s (“IJ”)

credibility determinations. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (an

adverse credibility determination will be upheld where the inconsistencies go to the

heart of the asylum claim). Here, Radsphone’s inconsistent statements regarding

when and where she last saw her father go to the heart of her claims. On direct,

Radsphone testified that the last time she saw her father was in 1977, testimony

bolstering her assertion that the Laotian government had persecuted her father and



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             Because the parties are familiar with the facts and procedural history,
we do not restate them here except as necessary to explain our decision.

                                         -2-
might well persecute her. However, on cross-examination, Radsphone admitted

she had seen her father when he visited the family between 1978 and 1983 and that

he was working at a government-run wood export company. This testimony tends

to undermine the basis for her asylum claims and provides substantial support for

the IJ’s credibility determination.

      Second, the IJ did not demonstrate bias or violate Radsphone’s right to due

process when excluding or admitting certain evidence. Due process violation

allegations are reviewed de novo. Ramirez-Alejandre v. Ashcroft, 319 F.3d 365,

377 (9th Cir. 2003). To prevail, Radsphone was required to “show prejudice-that

[her] rights were violated in a manner so as potentially to affect the outcome of the

proceedings.” Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926 (9th Cir. 2007)

(quotation and citation omitted). However, we find that the IJ properly excluded

testimony, argument and/or evidence that was redundant, irrelevant or otherwise

unhelpful and properly admitted evidence where it was relevant and helpful.

Furthermore, Radsphone has not shown prejudice from any of the IJ’s actions. We

therefore find no merit in Radsphone’s bias and due process violation contentions.

      Third, we lack jurisdiction to consider the merits of the IJ’s cancellation of

removal decision based on a lack of showing of hardship. 8 U.S.C. §

1252(a)(2)(B)(i). Section 1252(a)(2)(B)(i) bars this court “from reviewing the


                                         -3-
merits of a hardship determination,” but permits “judicial review of constitutional

claims and questions of law presented in petitions for review of final removal

orders.” See Mendez-Castro v. Mukasey, 552 F.3d 975, 978-80 (9th Cir.2009) .

Radsphone contends that this court has jurisdiction to review based on her

allegations that the IJ committed legal error by failing to consider all of the

cancellation of removal hardship factors, as well as her allegations of due process

violations. However, the IJ sufficiently considered all of the hardship factors, so

Radsphone’s legal error argument fails. See Mendez-Castro, 552 F.3d at 978;

Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001).

      Finally, the BIA did not abuse its discretion in denying Radsphone’s motion

to reopen as untimely because it does not fall within any exception to the

timeliness requirements. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th

Cir. 2001) (en banc). This court lacks jurisdiction to review the Board’s refusal to

exercise its authority to reopen petitioner’s case sua sponte. Ekimian v. INS, 303

F.3D 1153, 1156-59 (9th Cir. 2002).

      Radsphone’s consolidated petitions for review are therefore DENIED.




                                          -4-